ACCEPTED
                                                                                          03-14-00577-CR
                                                                                                 4599065
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    3/23/2015 12:23:57 PM
                                                                                         JEFFREY D. KYLE
                                                                                                   CLERK
                              NO. 03-14-00577-CR

                                                                     FILED IN
                   IN THE COURT OF APPEALS FOR THE 3rd COURT  OF APPEALS
                                                        AUSTIN, TEXAS
                   THIRD COURT OF APPEALS DISTRICT3/23/2015 12:23:57 PM
                            AUSTIN, TEXAS              JEFFREY D. KYLE
                                                                       Clerk


                              Nicole Dawn Holland

                                        v.

                                The State of Texas


           APPELLANT’S FIRST UNOPPOSED MOTION FOR
         EXTENSION OF TIME TO FILE BRIEF OF APPELLANT

TO THE HONORABLE COURT OF APPEALS:
      Appellant, Nicole Dawn Holland, respectfully presents this first motion to
extend time to file her brief pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d). In
support of her motion, Appellant would show the Court as follows:


                                        I.
      Appellant’s brief is due March 23, 2015.


                                        II.
      Appellant requests additional time to complete the brief.   This extension is
necessary because the following matters have prevented undersigned counsel from
completing the brief:




                                    Page 1 of 6
1. Undersigned counsel has been diligently working but has been unable,
   despite his diligence and best efforts, to complete the brief by the
   deadline.


2. Undersigned counsel is requesting the court to extend the deadline in
   this case to June 26, 2015.


3. Undersigned counsel, a solo practitioner without staff, is appointed to
   represent Appellant.


4. Undersigned counsel’s wife was hospitalized in serious condition for
   approximately three weeks during the month of February. Counsel’s
   sole responsibilities involving the care and medical decisions for his
   wife prevented him from working on the brief during this time.
   Additionally, there has been a death in counsel’s family in late
   February.      These   matters,   in    addition   to   counsel’s   other
   responsibilities, as set out in this motion, have prevented him from
   completing the brief by the deadline.


5. Undersigned counsel has numerous appointed trial and appellate cases
   which have prevented him from working on the brief in this case.
   These cases include the following: The State of Texas vs. Jeffery B.
   Dollar, Cause No. 41727, 424th Judicial District of Burnet County,

                           Page 2 of 6
Texas; The State of Texas vs. Jeffery B. Dollar, Cause No. 41220,
424th Judicial District of Burnet County, Texas; The State of Texas vs.
Jeffery B. Dollar, Cause No. 41715, 424th Judicial District of Burnet
County, Texas (six additional cases have been subsequently filed
against this defendant); The State of Texas vs. Jarred R. Reyna, Cause
No. D1-DC-13-202990, 167th Judicial District of Travis County,
Texas (retained felony); State of Texas v. M.F, A Juvenile, Cause No.
JV-00098; In The 33rd District Court of Blanco County Sitting As A
Juvenile Court (jury trial set for 1/26/2015); State of Texas v. Timothy
Simon, Cause No. 42908, In The 424th District Court of Burnet
County, Texas (complex aggravated sexual assault cases with
extensive discovery/experts); State of Texas v. Keith Posey, Cause No.
6893, In The 33rd District Court of Llano County, Texas (retained
felony DWI); State of Texas v. Franklin Ray Greenwood, Jr., Cause
No. 40369, In The 33rd District Court of Burnet County, Texas (Agg.
Assault w/Deadly Weapon/bail jumping—on jury track); State of
Texas v. Brian K. Wilson, Cause No. CR-6837, In The 424th District
Court of Llano County, Texas; Jane Allison Hilton, Cause No. CR-
01195, In The 424th District Court of Blanco County, Texas; State of
Texas v. Evelyn Clark, Cause No. 43660 33rd District Court of Burnet
County, Texas; State of Texas v. Jason Moncovich, Un-Indicted, In
The 33rd District Court of Burnet County, Texas; State of Texas v.
Harold Fisher, Un-Indicted, In The 424th District Court of Blanco
County, Texas (retained felony).

                        Page 3 of 6
         6. Additionally, undersigned counsel has recently completed, or is
             currently working on, appellate briefs in the following appointed
             criminal cases: Saul Salinas v. The State of Texas, Cause No. 03-12-
             00117-CR, In The Third Court of Appeals—Austin (brief filed
             October 21, 2014); City of Bertram v. Vicki Reinhardt, Cause No. 03-
             14-00296-CV, In The Third Court of Appeals—Austin (brief filed
             9/8/2014)(retained civil whistleblower case); Tommy Lane Waddell v.
             The State of Texas, Cause No. 13-13-00611-CR, In The Thirteenth
             Court of Appeals—Corpus Christi/Edinburg (brief filed 9/22/2014);
             Kevin Hardin v. State of Texas, Cause No. 03-14-00236-CR, Court of
             Appeals—Austin (brief filed January 5, 2015); Terry Stevens v. The
             State of Texas, Cause No. 03-14-00483-CR, In The Third Court of
             Appeals—Austin (brief due April 28, 2015); Brian Taylor v. The State
             of Texas, Cause No. 03-14-00173-CR, In The Third Court of
             Appeals—Austin (brief filed March 22, 2015).


      For these reasons, the undersigned will not be able to complete the
Appellant’s brief by its current due date and respectfully requests that the deadline
for Appellant’s brief be extended approximately 90 days days (to June 26, 2015).
This extension is not sought only for delay, but so that justice can be done.


      WHEREFORE,         PREMISES        CONSIDERED,        Appellant    respectfully
requests that the Court grant this motion for extension of time in which to file her

                                     Page 4 of 6
brief and that the Court grant such other and further relief to which Appellant may
show herself to be justly and equitably entitled.


                                       Respectfully submitted,

                                       /s/ Tracy D. Cluck
                                       ___________________________
                                       TRACY D. CLUCK
                                       Texas Bar No. 00787254
                                       1450 West Hwy. 290, #855
                                       Dripping Springs, Texas 78620
                                       Telephone: (512) 264-999
                                       E-Fax:       (509) 355-1867
                                       tracy@tracyclucklawyer.com

                                       ATTORNEY FOR APPELLANT
                                       NICOLE DAWN HOLLAND




                       CERTIFICATE OF CONFERENCE

             I hereby certify that Counsel for Appellant has conferred by e-mail
with Gary Bunyard, Assistant District Attorney, who states that he is not opposed
to this motion. This motion is being presented for the court’s consideration.




                                       /s/ Tracy D. Cluck

                                       TRACY D. CLUCK




                                     Page 5 of 6
                           CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing document has
been served on the following counsel of record on March 23, 2015:


VIA E-MAIL AND E-SERVE:

Gary Bunyard
gary.bunyard@co.llano.tx.us

Assistant District Attorney
33rd & 424th Judicial Districts

Attorney for Appellee
The State of Texas



                                            /s/ Tracy D. Cluck

                                            TRACY D. CLUCK




                                    Page 6 of 6